GPS FUNDS II SECOND AMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT dated as of March 6, 2014, to the Custody Agreement, dated as of March 31, 2011, as amended September 1, 2012 (the "Agreement"), is entered into by and between GPS FUNDS II, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the list of funds and the fees of the Agreement; and WHEREAS, Article 15.2 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Amended Exhibit C shall be superseded and replaced with Amended Exhibit C attached hereto. Amended Exhibit D shall be superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS II U.S. BANK NATIONAL ASSOCIATION By: /s/ Carrie E. Hansen By: /s/ Michael R. McVoy Name:Carrie E. Hansen Name:Michael R. McVoy Title: Chairman Title:Senior Vice President 3/2014 – GPS Funds II 1 Amended Exhibit C to the Custody Agreement – GPS Funds II Separate Series of GPS Funds II Name of SeriesDate Added GuidePath Strategic Asset Allocation Fund GuidePath Tactical Constrained Asset Allocation Fund GuidePath Tactical Unconstrained Asset Allocation Fund GuidePath Absolute Return Asset Allocation Fund GuideMark Global Real Return Fund GuidePath Multi-Asset Income Asset Allocation Fund GuidePath Fixed Income Allocation Fund GuidePath Altegris Diversified Alternatives Allocation Fund 3/2014 – GPS Funds II 2 Amended Exhibit D to the Custody Agreement – GPS Funds II GPS Funds I & GPS Funds II – Custody Services Fee Schedule effective April 1, 2014 Annual custody fee based upon average daily assets per fund in each fund family: [] basis points on first $[] [] basis point on next $[] [] basis points on balance Minimum annual fee* - $[] for the aggregate of the funds ([]funds). The monthly fee that is charged is the greater of the fee based upon assets or the minimum fee. * The minimum annual fee of $[] for each new fund is waived during the first []months of operations.After the first [] months, the following tiered minimum annual fee schedule applies during months []through []of operations: [] % of the minimum annual fee in months [], []& [] [] % of the minimum annual fee in months [], []& [] [] % of the minimum annual fee in months [], []& [] [] % of the minimum annual fee in month [] and beyond Chief Compliance Officer Support Services:$[]per trust per year. Investment transactions (purchase, sale, exchange, tender, redemption, maturity, receipt, delivery): $[]per book entry DTC transaction** $[]per principal paydown $[]per short sale $[]per U.S. Bank repurchase agreement transaction $[]per option/future contract written, exercised or expired $ []per book entry Federal Reserve transaction $ []per mutual fund trade $ []per physical security transaction $[]per disbursement (waived if U.S. Bancorp is Administrator) $[]per Fed Wire $ []per margin variation Fed wire $ []per segregated account per year ** DTC charges waived for the funds during the []year of operations, unless the assets of the trust exceed []dollars, then fee apply as stated. A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. No charge for the initial conversion free receipt. Overdrafts fees are charged the prime interest rate plus []% annually. Out-of-pocket expenses: Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. Additional Services: Additional fees apply for global servicing. Fees are calculated pro rata and billed monthly. 3/2014 – GPS Funds II 3 Amended Exhibit D (continued)to the Custody Agreement – GPS Funds II In Addition to the Custody Services Fees, the following Global Sub-Custodial Services Annual Fees Apply: Annual Base Fee: $[]per portfolio, plus any applicable transaction fees and basis point safekeeping fees, as indicated below. GLOBAL SUB-CUSTODIAL SERVICES (GPS Funds I and GPS Funds II) ANNUAL FEE SCHEDULE effective April 1, 2014 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All [] $[] Lebanon All [] $[] Australia All [] $[] Lithuania All [] $[] Austria All [] $[] Luxembourg All [] $[] Bahrain All [] $[] Malaysia All [] $[] Bangladesh All [] $[] Mali All [] $[] Belgium All [] $[] Malta All [] $[] Benin All [] $[] Mauritius All [] $[] Bermuda All [] $[] Mexico All [] $[] Botswana All [] $[] Morocco All [] $[] Brazil All [] $[] Namibia All [] $[] Bulgaria All [] $[] Netherlands All [] $[] Burkina Faso All [] $[] New Zealand All [] $[] Canada All [] $[] Niger All [] $[] Cayman Islands All [] $[] Nigeria All [] $[] Channel Islands All [] $[] Norway All [] $[] Chile All [] $[] Oman All [] $[] China“A” Shares All [] $[] Pakistan All [] $[] China“B” Shares All [] $[] Peru All [] $[] Columbia All [] $[] Philippines All [] $[] Costa Rica All [] $[] Poland All [] $[] Croatia All [] $[] Portugal All [] $[] Czech Republic All [] $[] Qatar All [] $[] Denmark All [] $[] Romania All [] $[] Ecuador All [] $[] Russia Equities/Bonds [] $[] Egypt All [] $[] Russia MINFIN [] $[] Estonia All [] $[] Senegal All [] $[] Euromarkets(3) All [] $[] Singapore All [] $[] Finland All [] $[] Slovak Republic All [] $[] France All [] $[] Slovenia All [] $[] Germany All [] $[] South Africa All [] $[] Ghana All [] $[] South Korea All [] $[] Greece All [] $[] Spain All [] $[] Guinea Bissau All [] $[] Sri Lanka All [] $[] Hong Kong All [] $[] Swaziland All [] $[] Hungary All [] $[] Sweden All [] $[] Iceland All [] $[] Switzerland All [] $[] India All [] $[] Taiwan All [] $[] Indonesia All [] $[] Thailand All [] $[] Ireland All [] $[] Togo All [] $[] Israel All [] $[] Tunisia All [] $[] Italy All [] $[] Turkey All [] $[] Ivory Coast All [] $[] UAE All [] $[] Japan All [] $[] United Kingdom All [] $[] Jordan All [] $[] Ukraine All [] $[] Kazakhstan All [] $[] Uruguay All [] $[] Kenya All [] $[] Venezuela All [] $[] Latvia Equities [] $[] Zambia All [] $[] Latvia Bonds [] $[] Zimbabwe All [] $[] *Safekeeping and transaction fees are assessed on security and currency transactions. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. 3/2014 – GPS Funds II 4 Amended Exhibit D (continued) to the Custody Agreement – GPS Funds II Tax Reclamation Services: Tax reclaims that have been outstanding for more than [] ([]) months with the client will be charged $[] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 3/2014 – GPS Funds II
